750 N.W.2d 588 (2008)
In re ESTATE OF Christopher R. MORDEN, Deceased.
Elizabeth Morden, Personal Representative of the Estate of Christopher R. Morden, Plaintiff-Appellant,
v.
Grand Traverse County, Grand Traverse County Jail, Margaret Schofield, R.N., Elaine Lozen, R.N., Sandi Minor, R.N., Grand Traverse Sheriff, and Marilyn Conlon, M.D., Defendants-Appellees, and
Well-Spring Psychiatry, P.C., Anne Marie Baase, Jim Talbot, and Tony Karlin, Defendants.
Docket No. 134072. COA No. 272505.
Supreme Court of Michigan.
June 25, 2008.
*589 On order of the Court, the application for leave to appeal the April 24, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.